DISMISS and Opinion Filed July 6, 2021




                                  S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-21-00424-CV

    MARICELA A. PEREZ, VICTOR ORTEGA, AND ALL OTHER
  OCCUPANTS OF 1480 SHUFFORD STREET, IRVING, TEXAS 75060,
                         Appellants
                            V.
             ARNS INVESTMENTS, LLC, Appellee

               On Appeal from the County Court at Law No. 3
                           Dallas County, Texas
                   Trial Court Cause No. CC-19-02341-C

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      Before the Court is appellants’ motion to dismiss the appeal. We grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a).




                                          /Robert D. Burns/
                                          ROBERT D. BURNS, III
210424F.P05                               CHIEF JUSTICE
                                S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

MARICELA A. PEREZ, VICTOR                On Appeal from the County Court at
ORTEGA, AND ALL OTHER                    Law No. 3, Dallas County, Texas
OCCUPANTS OF 1480                        Trial Court Cause No. CC-19-02341-
SHUFFORD STREET, IRVING,                 C.
TEXAS 75060, Appellants                  Opinion delivered by Chief Justice
                                         Burns. Justices Molberg and Smith
No. 05-21-00424-CV         V.            participating.

ARNS INVESTMENTS, LLC,
Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellee ARNS INVESTMENTS, LLC recover its costs
of this appeal from appellants MARICELA A. PEREZ, VICTOR ORTEGA, AND
ALL OTHER OCCUPANTS OF 1480 SHUFFORD STREET, IRVING, TEXAS
75060.


Judgment entered July 6, 2021




                                   –2–